Maxwell, J.
This action was brought in the district court of Thayer county to enjoin the defendant from selling certain real estate. An injunction was granted in the court below, to review which the plaintiffs bring the cause into this court by petition in error. The defendant now moves to dismiss the proceedings, because there is no final judgment.
The judgment is as follows:
“ C. B. Coon, plaintiff, vs. Rickards & Merrill, defendants. \ Journal Entry.
And now on this 12th day of May, 1881, this cause coming on further to be heard upon the proofs adduced, the court finds generally for the plaintiff, and finds that the judgment of the defendants which is referred to in defendant’s answer herein, is not a lien on the realty described in plaintiff’s petition. And said defendants are perpetually enjoined from selling land to satisfy their said judgment.”
This shows a final judgment enjoining the sale, and is sufficient. The motion must be overruled.
Motion overruled.